DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant elected Species B (Stereoscopic viewing system) in the reply filed on July 21, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 4, 6, 10, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakamura (US 2009/0190209).
In regards to claims 1, 4, 6, and 10, Nakamura discloses a surgical visualization system (Fig. 4) comprising a viewing assembly (20) comprising a housing (20) configured to provide a view of at least one display disposed in the housing (Fig. 2), an optical assembly (assembly inside microscope 10) configured to provide a surgical microscope view of a surgical site (Fig. 2), the optical assembly comprising at least one auxiliary camera (paragraph [0051]), a viewing articulating arm (Fig. 1; 34, 33), the viewing assembly disposed on the viewing articulating arm (Fig. 1), the viewing 
In regards to claims 14 and 15, Nakamura discloses a surgical visualization system (Fig. 2) comprising a binocular viewing assembly (Fig. 1; 20) comprising a housing and a plurality of oculars (Fig. 1), the plurality of oculars configured to provide display views of at least one display disposed in the housing (Fig. 2), the two display views corresponding respectively to a left-eye view and a right-eye view (paragraphs [0041]-[0063]); an optical assembly (Fig. 2; assembly inside housing 10) comprising a left-eye camera and a right-eye camera configured to provide a stereoscopic surgical microscope view of a surgical site (Fig. 2; paragraphs [0041]-[0063]); a viewing articulating arm (34 and 33), the binocular viewing assembly disposed on the viewing articulating arm (Fig. 2), the viewing articulating arm configured to adjust a position of the binocular viewing assembly (Figs. 1 and 2); a second articulating arm (Fig. 1; 14), the optical assembly disposed on the second articulating arm (Fig. 1), the second articulating arm  configured to provide isocenter positioning of the optical assembly (Fig. 1; note how the arm 14 can turn about the different axes in order to aim the microscope at point O and one could move the arm and housing so that it rotates around but maintains the same point O), the second articulating arm configured to move the optical assembly in three-dimensions such that a field of view of the auxiliary camera includes a common point (Fig. 1;  as mentioned above the arms can move around the same point even though they are not on a track that forces them to stay on the common .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-9 and 13, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US 2009/0190209), in view of Pryor (US 2005/0064936).
In regards to claims 7, 8, and 13, Nakamura discloses the system as noted above.
However, Nakamura does not disclose a virtual touch camera that identifies hand gestures, wherein a tool is held in the hand.
Pryor teaches a virtual touch camera that identifies hand gestures and movement along with when a tool is in the hand (paragraphs [0093]-[0095].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the virtual touch camera, as taught by Pryor, to the system of Nakamura, in order to allow someone to interact with the display (paragraphs [0093]-[0095]).
In regards to claim 9, Nakamura in view of Pryor disclose the system as noted above.
However, neither one mentions the sensor being attached to the viewing assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the touch sensor on the binocular viewing assembly because there are only a limited number of places one could put a sensor and t has been held that rearranging parts of an invention involves only routine skill in the art.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US 2009/0190209), in view of Sklar et al. (US 5098426; "Sklar”).
Nakamura discloses the system as noted above.

Sklar teaches an optical system that utilizes a turning mirror (Fig. 3; 61; col. 26, lines 16-25).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a turning mirror, as taught by Sklar, to the system of Nakamura, in order to help maintain a target (col. 27, lines 45-63).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US 2009/0190209), in view of Karasawa (US 4167302; "Karasawa”).
Nakamura discloses the system as noted above.
However, Nakamura teaches using the same objective lens.
Karasawa teaches using two objective lens (Fig. 6; 18a and 18b).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use two objective lens, as taught by Karasawa, instead of one common lens, since these are both known ways to capture light from an object in an optical system and display a stereoscopic image (col. 3, lines 22-31).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 4, and 6-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 9936863.
Claims 1, 4, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9629523 in view of Nakamura (US 2009/0190209), Pryor (US 2005/0064936), Sklar et al. (US 5098426; “Sklar”), and Karasawa (US 4167302).
While the patent claims might not teach each and every feature of all the claims, the prior art listed above teaches the remaining limitations and the reasons to combine are listed in the rejections above. 
Claims 1, 4, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9642606 in view of Nakamura (US 2009/0190209), Pryor (US 2005/0064936), Sklar et al. (US 5098426; “Sklar”), and Karasawa (US 4167302).
While the patent claims might not teach each and every feature of all the claims, the prior art listed above teaches the remaining limitations and the reasons to combine are listed in the rejections above.
Claims 1, 4, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9681796 in view of Nakamura (US 2009/0190209), Pryor (US 2005/0064936), Sklar et al. (US 5098426; “Sklar”), and Karasawa (US 4167302).
.
Claims 1, 4, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9723976 in view of Nakamura (US 2009/0190209), Pryor (US 2005/0064936), Sklar et al. (US 5098426; “Sklar”), and Karasawa (US 4167302).
While the patent claims might not teach each and every feature of all the claims, the prior art listed above teaches the remaining limitations and the reasons to combine are listed in the rejections above.
Claims 1, 4, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9782159 in view of Nakamura (US 2009/0190209), Pryor (US 2005/0064936), Sklar et al. (US 5098426; “Sklar”), and Karasawa (US 4167302).
While the patent claims might not teach each and every feature of all the claims, the prior art listed above teaches the remaining limitations and the reasons to combine are listed in the rejections above.
Claims 1, 4, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10231607 in view of Nakamura (US 2009/0190209), Pryor (US 2005/0064936), Sklar et al. (US 5098426; “Sklar”), and Karasawa (US 4167302).
.
Claims 1, 4, and 6-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87-96 of copending Application No. 16357081 in view of Nakamura (US 2009/0190209), Pryor (US 2005/0064936), Sklar et al. (US 5098426; “Sklar”), and Karasawa (US 4167302).
While the application claims might not teach each and every feature of all the claims, the prior art listed above teaches the remaining limitations and the reasons to combine are listed in the rejections above. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 16-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 16-26 will require a terminal disclaimer to be filed in order for them to be allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 16-26 are geared towards an advanced optics system which is not shown in the surgical prior art and it would not have been obvious to one having .

Response to Arguments
In response to Applicant’s arguments that Nakamura does not disclose isocenter positioning, the Examiner respectfully disagrees. As pointed out in the office action above, the arm (Fig. 1; 14) of Nakamura is capable of being adjust around point O. While it is not on a track that forces the arms to remain on that point, the arms can be used to rotated around the point O and maintain that point as the focusing point based on the capabilities of the arm with the joints.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775